Citation Nr: 1218745	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of burns to the left hand.

2.  Entitlement to service connection for residuals of burns to the eyes.

3.  Entitlement to service connection for a venous insufficiency of the right lower leg.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for herniated nucleus pulposus, right L4-5, post-operative, claimed as residual of back injury.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for post-traumatic headaches.


REPRESENTATION

Veteran represented by:	Morgan G. Adams, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  The Veteran also had unverified service in the Tennessee Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2004, the RO, in relevant part, denied service connection for right leg pain due to chronic venous insufficiency (claimed as right leg condition) and declined to reopen the Veteran's service connection claims for residuals of burns to the eyes and left hand.  In August 2009, the RO denied service connection for headaches and declined to reopen the Veteran's service connection claims for bilateral hearing loss and for a herniated nucleus pulposus (later claimed as a back injury).

In decisions dated in September 2007 and January 2009, the Board previously remanded the Veteran's appeal as to the claims of a venous insufficiency of the right lower leg, and of residuals of burns to the face, eye, and left hand to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  Following the January 2009 remand of his appeal, the RO granted the Veteran's service connection claim for residuals of burns to the face in a November 2009 rating decision.  Accordingly that issue is no longer on appeal.

For the reasons described below, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to pursue further development in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran and his wife, M. K., testified at a hearing before a Veterans Law Judge (VLJ) in January 2007.  A transcript of that hearing is of record.  The VLJ who presided at the Veteran's January 2007 hearing is no longer employed by the Board.  VA laws and regulations require that a Veterans Law Judge who presides over an appeal hearing must participate in the adjudication of all issues addressed in such hearing.  See 38 U.S.C.A. § 7107(c) (West 2002 & 2011); 38 C.F.R. § 20.7007 (2011).  In a letter dated in February 2012, the Veteran was offered the opportunity to appear at another hearing before a VLJ of the Board.  In a response received by VA in March 2012, the Veteran indicated that he wished to appear for a hearing before a VLJ of the Board at his local regional office.  This type of hearing is often referred to as a Travel Board hearing.

As Travel Board hearings are scheduled by the RO, a remand is necessary for the RO to schedule the Veteran for the next available Travel Board hearing before a Board VLJ.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notice of the hearing must be sent to the Veteran and his representative.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

